                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              NORTHERN DMSION
                                No. 2:20-CV-73-D


STEVE D. CARRERAS,                        )
                                          )
                            Plaintiff,    )
                                          )
                  v.                      )                      ORDER
                                          )
DYNCORP INTERNATIONAL LLC,                )
et al.,                                   )
                                          )
                            Defendants.   )


       Plaintiff cannot recover under Title VII from his co-worker Jonathan Kight. See,   ~

Lissau v. S. Food Serv., Inc., 159 F.3d 177, 180-81 (4th Cir. 1998). Thus, the court GRANTS

Jonathan Kight' s motion to dismiss [D.E. 29] and DISMISSES Kight as a defendant.

       SO ORDERED. This IS day of July 2021.




                                                     . I sc.DEVERm
                                                     United States District Judge
